 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PETER J. REED,                                     No. 2:17-cv-0799 WBS AC P
12                        Plaintiff,
13            v.                                         ORDER
14    E. RACKLIN, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to this court

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           Plaintiff has filed a motion to compel discovery. ECF No. 32. Defendant Racklin, the

21   sole remaining defendant in this case, opposes the motion. ECF No. 35. For the reasons stated

22   below, the motion will be denied.

23      I.         PLAINTIFF’S MOTION TO COMPEL

24           In the motion to compel, plaintiff provides an opening statement which summarily

25   identifies the discovery plaintiff is seeking and why. It reads as follows:

26                  Plaintiff has requested video surveillance discovery, twice, by way of
27           informal documents [sic] request, and once, orally, during defendants [sic]
             deposition of plaintiff on 6-18-18. Defendant’s [sic] alleges that there exists no
28           response video surveillance for the dates of 4-5-16, or, 4-14-16. Plaintiff disagrees.
                                                         1
 1             Defendants [sic] further deny discovery based on arguments of being vague and
               irrelevant. Plaintiff disagrees, [sic] and believes that requested discovery will be
 2             crucial impeachment evidence at trial.
 3   ECF No. 32 at 3-4 (brackets added).
 4      II.       DEFENDANT’S OPPOSITION
 5             Defendant Racklin argues that the motion to compel should be denied as untimely and
 6   unauthorized. See ECF No. 35 at 1-2. He points out that plaintiff’s motion was mailed to the
 7   court on November 19, 2018, and it was filed on November 26, 2018, approximately two months
 8   after the extended discovery deadline date of September 24, 2018. See id.
 9             Racklin also notes that on November 26, 2018, the court denied plaintiff’s motion to
10   extend the discovery period. See ECF No. 35 at 2. At that time the court made express findings
11   that plaintiff had failed to exercise diligence in seeking discovery (video footage), and that the
12   discovery plaintiff sought to compel did not exist and was not relevant. See id. Racklin argues
13   that the instant motion to compel largely repeats the points in plaintiff’s motion to extend the
14   discovery period, without providing any grounds for reconsideration or good cause to excuse
15   untimeliness. See ECF No. 35 at 2
16      III.      DISCUSSION
17             On November 27, 2018, this court denied plaintiff’s November 8, 2018, motion to extend
18   the discovery period. See ECF Nos. 28, 31. In that order, the court also found that the video
19   footage plaintiff was requesting (1) did not exist; (2) was not relevant, and (3) had not been
20   timely requested. See ECF No. 31 at 4.
21             In the instant motion to compel, plaintiff appears to be requesting the same footage he
22   requested last year. Compare ECF No. 28 at 3-4, 6-7, 14-15, with ECF No. 32 at 3-7. Because
23   the court has previously adjudicated this matter, plaintiff’s motion to compel will be denied.
24             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to compel, ECF No. 32,
25   is DENIED.
26   DATED: September 24, 2019
27

28
                                                         2
